DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 99-104 are rejected under 35 U.S.C. 103(a) as obvious over Bar-Or et al. (US 2002/052381), as evidenced by De Rose (“Mechanisms and markers of airway inflammation in cystic fibrosis,” Eur Respir J 2002; 19: 333–340), in view of Chan et al. (NPL 314 IDS 01/22/2021), as evidenced by GE Healthcare PD-10 product information (NPL 264 IDS 01/22/2021), Amersham Biosciences Sephadex-25 product information and Sigma HSA product information (NPL 266, IDS 01/22/2021).
Bar-Or et al. teach that DA-DKP (paragraphs [0028],  [0081], [0083], claim 4) can be used to inhibit the effects of platelet activating factor (PAF) in patients with the following diseases and conditions: acute respiratory distress syndrome, allergies, arthritis, asthma, autoimmune diseases, bronchitis, cancer, cardiovascular disease, Crohn's disease, cystic fibrosis, emphysema, gastrointestinal ulceration, inflammation, inflammatory bowel disease, ischemia, multiple organ dysfunction syndrome, myocardial infarction, neoplastic diseases, ophthalmic inflammation, pain, psoriasis, respiratory infections, sepsis, shock, and ulcerative colitis (paragraphs [0068], [0069]).  In addition, Bar-Or et al. teach that DA-DKP can be used to inhibit inflammation (claim 9), inhibit aggregation of platelets (claim 
Cystic fibrosis is characterized by inflammatory lung damage, as evidence by De Rose.
Bar-Or et al. do not teach that the DA-DKP composition is prepared by passing a solution of albumin over an ultrafiltration membrane that retains the albumin or that it contains caprylic acid and N-acetyl tryptophan.
Chan et al. teach that DA-DKP can be prepared by passing a solution of HSA over a PD-10 column (p. 525, col. 1).  The composition contains DA-DKP (Figure 6).  PD-10 columns are Sephadex G-25 columns, a type of size exclusion chromatography column, as evidenced by GE Healthcare.  Sephadex G-25 resin is capable of separating solutes that differ in size by a factor of 10 and has a nominal molecular mass exclusion limit of 5000 as evidenced by Amersham Biosciences (Figure 1, p. 2, col. 2).  Therefore, the PD-10 columns employed by Chan et al. are capable of separating HSA, a high molecular weight protein (MW 66439, as evidenced by SIGMA), from DA-DKP (MW 185.159), a low molecular weight contaminant.  Because of the properties of PD-10 columns, the product resulting from the method of Chan et al. contains DA-DKP separated from HSA. 
Chan et al. teach that the HSA formulation used to isolate the DA-DKP also contains N-acetyl tryptophan and/or octanoate (p. 524, col 2 - p. 525, col 1).    The PD-10 columns employed by Chan et al. are capable of separating HSA, a high molecular weight protein (MW 66439, as evidenced by SIGMA), from DA-DKP (MW 185.159), N-acetyl tryptophan and octanoate, low molecular weight contaminants.  Because of the properties of PD-10 columns, the product resulting from the method of Chan et al. contains DA-DKP and N-acetyl tryptophan and/or octanoate that is separated from HSA.
It would have been obvious to use the method of Chan et al. to prepare the DA-DKP utilized in the method of Bar-Or et al.  One of ordinary skill in the art would have been motivated to do so because the method of Chan et al. is an alternative method to prepare the active ingredient used in the method 
In contrast to the instant claims, Chan et al. do not teach that the separation occurs by an ultrafiltration membrane with a MW cutoff that retains HSA.  MPEP  § 2113 states that when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process that a rejection under 35 U.S.C. 102/103 should be made. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  
In the instant case, the claims require a composition containing DA-DKP separated from HSA by an ultrafiltration membrane that retains HSA.  The product of Chan et al. contains DA-DKP separated from HSA, albeit by a different mechanism. The product of Chan et al. also contains caprylic acid and N-acetyl tryptophan. The Examiner cannot determine the differences, if any, between the compositions prepared by ultrafiltration membrane and PD-10 separation. There is a reasonable expectation that the compositions are the same or an obvious variant of each other given that the both contain DA-DKP separated from HSA by size.
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
With respect to claims 100-104, Bar-Or et al. teach pharmaceutical formulations comprising DA-DKP as an active agent formulated for administration by inhalation, insufflation or nasal  administration. Bar-Or et al. teach that for administration to the upper (nasal) or lower respiratory tract by inhalation, the compounds of the invention are conveniently delivered from an insufflator, nebulizer or a pressurized pack or other convenient means of delivering an aerosol spray (paragraph [0058]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 92 and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,513,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
	Specifically claims 18 and 21 recite a method of reducing the symptoms, severity or both of inflammation or an inflammatory disease involving, caused by or exacerbated by T-cells, or a T-cell mediated disease comprising administering to an animal in need thereof an effective amount of a pharmaceutical composition comprising an alanine-aspartic acid diketopiperazine (DA-DKP) and a component selected from the group consisting of caprylic acid, N-acetyl tryptophan and combinations thereof, wherein the pharmaceutical composition is produced by passing a solution of albumin over an ultrafiltration membrane with a molecular weight cutoff that retains albumin, and wherein the filtrate 

Claims 93-98 and 100-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,513,196, as applied to claims 92 and 99 above, in further view of Bar-Or et al. (US 2002/052381). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claims 93-98 and 100-104, Bar-Or et al. teach pharmaceutical formulations comprising DA-DKP as an active agent formulated for administration by inhalation, insufflation or nasal  administration. Bar-Or et al. teach that for administration to the upper (nasal) or lower respiratory tract by inhalation, the compounds of the invention are conveniently delivered from an insufflator, nebulizer or a pressurized pack or other convenient means of delivering an aerosol spray (paragraph [0058]).

Claims 92-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,962,568. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 1 recites a composition that is identical to the composition used in the instantly claimed methods. Specifically, patented claim 1 recites a pharmaceutical composition comprising a diketopiperazine (DKP)-containing fraction of a solution of human albumin, wherein the DKP-containing fraction is produced by separating human albumin from the human albumin solution, wherein the DKP is DA-DKP, and wherein the composition further comprises about 0.01% of the albumin in a commercially available albumin pharmaceutical composition and a component selected from the group consisting of caprylic acid, N-acetyl tryptophan and combinations thereof and is an isotonic aqueous solution.	 

A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
Therefore, claims 92-104 are not patentably distinct from the patented claims.

Claims 92-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,969,308. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 2 recites a composition that is identical to the composition used in the instantly claimed methods. Specifically, patented claim 2 recites a pharmaceutical composition comprising an alanine-aspartic acid diketopiperazine (DA-DKP) and a component selected from the group consisting of caprylic acid, N-acetyl tryptophan and combinations thereof, wherein the composition is an isotonic aqueous solution and wherein the composition has about 0.01% of the albumin in a commercially available albumin pharmaceutical composition, wherein the composition is a filtrate produced by passing a solution of albumin over an ultrafiltration membrane with a molecular weight cutoff that retains albumin.
The instantly claimed method of using the composition is not claimed in the patent. However, the patent discloses the use at column 4, lines 60 - column 5, line 10 and column 11, lines 52-63.
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
Therefore, claims 92-104 are not patentably distinct from the patented claims.

Patented claim 19 recites a composition that is identical to the composition used in the instantly claimed methods. Specifically, patented claim 19 recites a container comprising a pharmaceutical formulation, wherein the formulation comprises an alanine-aspartic acid diketopiperazine (DA-DKP) and a component selected from the group consisting of caprylic acid, N-acetyl tryptophan and combinations thereof, wherein the formulation is an isotonic aqueous formulation and wherein the formulation has less albumin than a commercially available albumin pharmaceutical formulation and wherein the DA-DKP is produced by passing a solution of albumin over an ultrafiltration membrane with a molecular weight cutoff that retains albumin, and wherein the filtrate comprises the DA-DKP. 
The instantly claimed method of using the composition is not claimed in the patent. However, the patent discloses the use at column 4, line 55 - column 5, line 5 and column 11, lines 47-58.
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
Therefore, claims 92-104 are not patentably distinct from the patented claims.

Claims 92-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,183,209. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 12 recites a composition that is identical to the composition used in the instantly claimed methods. Specifically, patented claim 12 recites a filtrate of a solution of a protein or peptide, wherein the filtrate is produced by passing the solution of a human albumin over an ultrafiltration 
The instantly claimed method of using the composition is not claimed in the patent. However, the patent discloses the use at column 4, line 60 - column 5, line 10 and column 11, lines 52-63.
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
Therefore, claims 92-104 are not patentably distinct from the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654